The plaintiff filed a motion for rehearing and supported it by a brief containing, among other things, the following:
"A settlement based upon fraud should not be protected. To the bar at large, fraud is the most vicious of all civil wrongs. The courts must not condone it, directly or indirectly. Yet this court has refused to permit even an inquiry into the situation. This court now holds that fraud and deception, planned *Page 406b 
and used to obtain a settlement, will be protected, — provided such falsity and fraud are done skilfully enough to be effective. In effect, this court now says: `Your fraudulent work was clever and successful; you have done well and you may keep your booty, and we will help you by denying the defrauded party an opportunity to prove the fraud.' Certainly this court cannot be so callous to deception. Gross fraud has been committed; yet this court allows it to stand."
Rule 50 of the Rules of Practice in the supreme court provides:
"Rule 50. No costs shall be taxed for printing any brief containing matter disrespectful to this court or the trial court, or to opposing counsel; and the court will not consider such a brief, and of its own motion will strike it from the files."
The matter contained in plaintiff's brief on motion for rehearing is not only disrespectful to this court but is insolent and contemptuous, and charges the court with aiding and assisting in the perpetration of a fraud.
Not only that, the brief is apparently filed for the purpose of insulting the court. It consists merely of a series of statements and contains no arguments worthy of the name.
It is ordered that the appellant's brief on the motion for rehearing be and the same is hereby stricken from the files as disrespectful and contemptuous of the court. The court will consider what if any further action will be taken. Motion denied with $25 costs. *Page 407